DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Printer Rush filed October 28, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US 9,761,559 B1).
In regard to claim 1, Shih et al. (see FIG 6 and associated text) teaches a semiconductor package structure 1, comprising:  a first die 11 having a first side (bottom side of first die) and a second side (top side of first die) opposite to the first side; at least 
In regard to claim 2, Shih et al. teaches a plurality of conductive members 133 disposed between the first side of the first die 11 and the third side of the second die 13 (Figure 6, columns 3-5, lines 10-67, 1-67 and 1-30, respectively).
In regard to claim 3, Shih et al. teaches the first die 11 and the second die 13 bonded and electrically connected to each other by the plurality of conductive members 133 (Figure 6, columns 3-5, lines 10-67, 1-67 and 1-30, respectively).
In regard to claim 4, Shih et al. teaches the molding 20 having a fifth side (bottom side of molding) facing the RDL 30 and a sixth side (top side of molding) opposite to the fifth side (Figure 6, columns 3-5, lines 10-67, 1-67 and 1-30, respectively).
In regard to claim 5, Shih et al. teaches the sixth side (top side of the molding) of the molding 20 and the second side (top side of the first die) of the first die 11 being coplanar (Figure 6, columns 3-5, lines 10-67, 1-67 and 1-30, respectively).

In regard to claim 7, Shih et al. teach the first die 11 being a logic die and the second die 13 being a memory die (Figure 6, columns 3-5, lines 10-67, 1-67 and 1-30, respectively).
In regard to claim 8, Shih et al. teaches a die size of the first die 11 being greater than a die size of the second die 13 (shown in Figure 6, columns 3-5, lines 10-67, 1-67 and 1-30, respectively).
In regard to claim 9, Shih et al.’s embodiment of Figure 7 teaches the plurality of the first conductors 113 comprising a plurality of through molding vias (TMVs) (Figure 7, columns 3-7, lines 10-67, 1-67, 1-67, 1-67 and 1-44, respectively).
In regard to claim 10, Shih et al. teaches the plurality of the second conductors 132 comprising a plurality of through silicon vias (TSVs) (Figure 6, columns 3-5, lines 10-67, 1-67 and 1-30, respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to semiconductor package structures:
Shih et al. (US 10,128,212 B2)		Wang et al. (US 10,217,720 B2).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
January 5, 2022


/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822